Aimée S. Lin
McDERMOTT WILL & EMERY LLP
340 Madison Avenue
New York, New York 10173
Tel: 212-547-5400
Fax: 646-383-6973
aslin@mwe.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIHO MARINAC,                                Case No. 19 Civ. 7225 (DC)

                                Plaintiff,

 vs.                                          DECLARATION OF AIMÉE S. LIN
                                               IN SUPPORT OF MOTION TO
 MONDELĒZ INTERNATIONAL,                        WITHDRAW AS COUNSEL
 INC., MONDELĒZ
 INTERNATIONAL HOLDINGS, LLC
 and MONDELĒZ GLOBAL LLC,

                                Defendants.




               FILED UNDER SEAL



DM_US 163181234-1.107470.0011
